Citation Nr: 0404782	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  97-31 310	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for tinea unguium 
pedis. 

2.  Entitlement to an initial rating in excess of 70 percent 
for mood disorder. 

3.  Entitlement to a rating in excess of 30 percent for 
residuals of Burkitt's lymphoma with cholecystectomy. 

4.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the right leg and foot. 

5.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the left leg and foot.

6.  Entitlement to an initial compensable rating for 
alopecia. 

7.  Entitlement to an effective date earlier than June 24, 
1998, for the grant of service connection for mood disorder. 

8.  Entitlement to VA compensation under 38 U.S.C.A. § 1151.  



REMAND

The veteran served on active duty from February 1985 to 
October 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 1997, April 1998, and 
December 1998 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The 
veteran's file is currently maintained by the VA Regional 
Office in Columbia, South Carolina. 

In February 2004, the Board granted for good cause the 
veteran's motion for a personal hearing before the Board.  At 
the time, the veteran did not have a representative and was 
pursuing the appeal on his own behalf. 

Since then, the veteran has appointed a service organization 
to represent him in this appeal and the service organization 
has request that the veteran's file be returned to the RO in 
order to review the file. 

In order to ensure due process, this case is REMANDED for the 
following:

The veteran's file should be returned to 
the Columbia, South Carolina, Regional 
Office to afford the veteran's 
representative the opportunity to review 
the record in order to represent the 
veteran in his appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


		
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




